By the Court.
A decree in this case was rendered in the district court of Dodge county in October, 1881, and the court adjourned sine die on the 19th of that month. No order extending the time to prepare a bill of exceptions was made in the case, but the appellant had a bill prepared, and,, without submitting the same to the appellee or his attorney for amendment, procured the signature of the judge before whom the case was tried to the same, and on the 3rd day-of January, 1882, filed said bill in this court. The appellee now moves to strike the bill of exceptions from the files. First. Because it was not submitted to the apellee or his attorney before being presented to the judge for allowance. Second. Because the bill was not presented to such judge for allowance within the time provided by law.
Sec. 676 of the code (Comp. Stats.-, 620), in relation ,to appeals, provides that: “In actions hereinafter heard and determined, when the proofs and testimony are-taken orally before the court on the hearing of the case, the same shall be reduced to writing in form similar to bills *610•of exceptions, and be allowed by the judge hearing the •cause, as in cases at law.”
In equity cases the party excepting must reduce his •exceptions to .writing, within the time limited by statute •or the order of the court, and submit the same to the adverse party or his attorney of record, for examination and ■amendment, if desired. The same procedure is to be had •as in actions at law. It was the duty of the appellant therefore, to submit the bill of exceptions to the appellee before presenting the same to the judge for allowance. The object is to obtain an accurate bill. The statute prescribes the mode of procedure in settling the bill, and this must substantially be complied with. Unless the bill has been submitted to the adverse party for examination and ■amendment, the judge has no authority to sign the same. The motion to quash is sustained.
Motion Sustained.